DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 12/18/20.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 rejections filed on 12/18/20, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 12/18/20. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Schuller (US 2020/0019179) below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Broadest Reasonable Interpretation of elements are described below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0004524) in view of Latotzki (US 2017/0329346) and Schuller (US 2020/0019179).

Regarding claims 1, 19, and 20, Wang discloses a system for planning vehicle path including a system, comprising: a processor configured to (¶17): 
receive an identification of a geographical location associated with a target specified by a user remote from a vehicle (¶15-16 – final location corresponding to the recited ; 
utilize a machine learning model to generate a representation of at least a portion of an environment surrounding the vehicle using sensor data from one or more sensors of the vehicle (¶43-45 – learning algorithm corresponding to the recited machine learning model, generating a three-dimensional (3D) model of the vehicle's surroundings corresponding to the recited generate representation of the environment surrounding the vehicle where the 3D model is generated based on data from one or more sensors included in the vehicle);
calculate at least a portion of a path to a target location corresponding to the received geographical location using the generated representation of the at least portion of the environment surrounding the vehicle (¶45 - determining a path of travel for a vehicle corresponding to the recited calculate a path to a target location utilizing the three-dimensional (3D) model of the vehicle's surroundings); and 
provide at least one command to automatically navigate the vehicle based on the determined path and updated sensor data from at least a portion of the one or more sensors of the vehicle (¶45 - autonomously driving along the finalized path where a determination that there is an obstacle along the finalized path inherently uses updated sensor data); and 
a memory coupled to the processor and configured to provide the processor with instructions (¶17). 
While Wang discloses the entire system of path planning/routing including mobile user input, it does not explicitly disclose the utilization of a user being remote from the vehicle for example to be picked up.

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang with the passenger pickup location of Latotzki in order to conveniently deliver a vehicle to a driver upon request (Latotzki - ¶66).
While Wang does disclose the use of a learning algorithm (¶43-45), it is silent as to the specifics of the learning algorithm being trained or to what the inputs are. However Schuller discloses a system for navigating a motor vehicle in a navigation surrounding area including inputs to the machine learning model, the generated representation comprising a drivable space for navigating the vehicle, the drivable space predicted based on (i) at least the portion of the environment surrounding the vehicle, and (ii) one or more navigation parameters relating to at least the portion of the environment (¶15-16 – trained vehicle guidance algorithm corresponding to the recited trained machine learning model, navigation environment corresponding to the recited drivable space for navigating the vehicle, where passable area corresponding to the recited drivable space based on movements in the reference navigation environment corresponding to the recited at least the portion of the environment surrounding the vehicle and systematic requirements corresponding to the recited navigation parameters).

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the vehicle path planning system of Wang in view of Latotzki with the trained machine learning model for navigating an environment of Schuller in order to continuously train, and rapidly expand and update the guidance algorithms based on improved training data (Schuller - ¶15).

Regarding claim 2, Wang further discloses the vehicle control device being a user’s mobile device and the corresponding use of GPS and other location detection systems which inherently dynamically update the location of the user when in the vehicle (¶15-16) but does not explicitly disclose the dynamic update of the user location remote from the vehicle.
However, Latotzki further discloses the target specified by the user is a dynamically updated current location of a mobile device of the user (¶66 - the control may drive the vehicle to the current geographical location of the driver via GPS of the phone corresponding to the recited dynamically updated current location of a mobile device of the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang with the passenger pickup location of Latotzki in order to deliver a vehicle to a driver upon request (Latotzki - ¶66).


However, Latotzki further the geographical location is based on a global positioning system location detected by a mobile device of the user (¶66 - the control may drive the vehicle to the current geographical location of the driver via GPS of the phone corresponding to the recited dynamically updated current location of a mobile device of the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang with the passenger pickup location of Latotzki in order to deliver a vehicle to a driver upon request (Latotzki - ¶66).

Regarding claim 4, Wang further discloses the target specified by the user indicates a target orientation of the vehicle (¶15 - a final pose (location and orientation)). 

Regarding claim 5, Wang further discloses the target is specified on a map by the user (¶20 - The occupancy grid map 200 can be displayed at a user interface of a computing device (e.g., a mobile device such as a smartphone or tablet or an in-vehicle device such as an infotainment panel) to allow a user to provide input instructing the vehicle where to drive). 


s 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0004524) in view of Latotzki (US 2017/0329346) and Schuller (US 2020/0019179), as applied to claim 5 above, further in view of Sweeney et al. (US 2017/0147959).

Regarding claim 6, Wang further discloses the user selected the target within a limited geographical region (¶15-16 – final location corresponding to the recited geographical location), but does not explicitly disclose the use of a threshold distance from a detected location of the user.
However, Sweeney discloses an autonomous vehicle transport service including being within a threshold distance from a detected location of a device utilized by the user to specify the target (¶59 - the AV 150 is within a threshold distance of the pickup location and/or the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki and Schuller with the pickup location threshold of Sweeney in order to properly time the unlocking of the autonomous vehicle (Sweeney - ¶59).

Regarding claim 7, Wang further discloses the user selected the target within a limited geographical region associated with a current location of the vehicle (¶26-28 – user provided endpoint/waypoints corresponding to the recited user selected target). 
Wang does not explicitly disclose the vehicle needing to be in within a limited geographical region relative to the user however Sweeney further discloses the matching 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki and Schuller with relative location of Sweeney in order to provide a service having the estimated shortest distance to travel to the pickup location (Sweeney - ¶53).

Regarding claim 8, Wang further discloses user specified locations and waypoints (¶26-28) but does not explicitly disclose the selection being reliant upon a threshold relativity between the vehicle and user.  The target being ‘enabled’ is being interpreted using BRI as meaning the user authentication or verification of pickup.
Wang in view of Latotzki and Schuller does not explicitly disclose assessing the availability of a target based on threshold distance however Sweeney further discloses an ability for the user to specify the target is enabled based on a determination that a location of a device of the user is within a threshold distance from a current location of the vehicle (¶56-59 – user authenticating and unlocking the vehicle when the vehicle is within a threshold distance of the user). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki and Schuller with the pickup location threshold of Sweeney in order to properly time the unlocking of the autonomous vehicle (Sweeney - ¶59).

 Wang does not disclose aborting the navigation in response to a lack of user response however Sweeney further discloses the automatic navigation of the vehicle is aborted in response to a determination that a heartbeat signal has not been received from a device of the user (¶60 - a predetermined duration of time (e.g., five minutes) has elapsed in which no doors of the AV 150 have been opened, or opened and closed (e.g., based on sensor data 163 associated with the one or more door sensors 180f), the AV system control 160 can cancel the trip for the user, utilizing BRI to interpret a heartbeat signal as signal verifying user activity/participation in the ride which corresponds to the user not opening or entering the vehicle after an elapsed time). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki and Schuller with the activity marker of Sweeney in order to indicate that the AV will not be providing the transport service for the user (Sweeney - ¶60).

Regarding claim 10, Wang further discloses the automatic navigation of the vehicle is paused in response to a detection of an obstacle using an ultrasonic sensor (Fig. 8 and ¶16). 

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0004524) in view of Latotzki (US 2017/0329346), Schuller (US 2020/0019179), and Sweeney et al. (US 2017/0147959), as applied to claim 10 above, further in view of DeLizio (US 2018/0202822).

 Wang does not explicitly disclose limiting the speed of the vehicle even though conventionally any vehicle operating on public roads is required to operate under speed limit. 
However, DeLizio discloses a system of managing autonomous vehicles including a speed of the vehicle during the automatic navigation is limited to be equal or less than a specified limit (¶136 – operating parameters including speed ranges, given that a range includes upper limits corresponding to the recited speed being limited). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Schuller and Sweeney with the speed range of DeLizio in order to create and share autonomous vehicle travel profiles and thereby overall desirability (DeLizio - ¶136).

Regarding claim 12, Wang does not disclose periodically updating the target location however Sweeney further discloses the target location is dynamically updated based on a periodically updated geographical location of a device of the user (¶27-28 – continuous or periodic update of trip operating states and locations including information about the pickup location and information about the destination location corresponding to the recited periodic update of the target location). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki and Schuller with the pickup location threshold of Sweeney in order to properly time the unlocking of the autonomous vehicle (Sweeney - ¶59).

 It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for planning vehicle path of Wang in view of Latotzki, Schuller, and Sweeney with the dynamic mobile device destination of DeLizio in order to meet a friend whose location is changing (DeLizio - ¶311).

Regarding claim 13, Wang further discloses the one or more sensors of the vehicle include a plurality of cameras (¶16 - Vehicle control system 100 can include one or more cameras). 

Regarding claim 14, Wang further discloses the representation of the at least portion of the environment is generated using auxiliary sensor data obtained using one or more of the following: an ultrasonic sensor or a radar sensor (¶16 - Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various features of the vehicle's surroundings). 

Regarding claim 15, Wang does not explicitly disclose an arrival time however Latotzki further discloses the processor is further configured to receive a specified target time associated with the target specified by the user (¶64 – arrival time corresponding to the . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the previous combination of Wang in view of Latotzki, Schuller, Sweeney and DeLizio with the arrival time of Latotzki in order to comply with certain regional laws (Latotzki - ¶64).

Regarding claim 16, Wang further discloses the representation of the at least portion of the environment surrounding the vehicle includes a three-dimensional representation of the portion of the environment (¶16 - 3D model of the vehicles surroundings). 

Regarding claim 17, Wang further discloses the target location is determined including by determining whether the geographical location of the specified target is a valid location to be occupied by the vehicle (¶24-25 – user-provided endpoint using a predetermined distance between the vehicle and any detected obstacles in the vehicle's vicinity including exterior walls 502, divider 504, interior wall 506, pillar 508, and vehicle 510, which can correspond to features of the occupancy grid map 200, for example. FIG. 5A illustrates user interface 500 for accepting a vehicle pose 520 input by a user, valid location is interpreted as a location available to be parked in therefore not impeded by obstacles etc). 

 Wang further discloses the target location is determined based on the sensor data from the one or more sensors (¶24-25 – endpoint using obstacle detection inherently determines the target location based on sensor data).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jung et al. (US 2019/0184981) discloses a vehicle control device including training vehicle sensing unit utilizing environmental information when driving in autonomous modes (¶358).

Balakrishnan et al. (US 2019/0299978) discloses an automatic navigation deep reinforcement learning system utilizing automatic parking and navigation system with an onboard neural network to learn from mistakes using an exploration-exploitation tradeoff (¶25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	

/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665